On Remand from the Alabama Supreme Court

BASCHAB, Judge.
On the authority of Ex parte Jackson, 836 So.2d 973 (Ala.2001), we remand this case to the trial court for proceedings that are consistent with the Alabama Supreme Court’s opinion. Specifically, the trial court shall conduct a hearing “to determine the admissibility of Jackson’s extrajudicial statement, in accordance with this opinion.” Ex parte Jackson, 836 So.2d at 976. The trial court shall take all necessary action to see that the circuit clerk makes due return to this court at the earliest possible time and within 63 days after the release of this opinion. The return to remand shall include a transcript of the evidentiary hearing and the trial court’s findings of fact and conclusions of law.
REMANDED WITH INSTRUCTIONS.
*979McMILLAN, P.J., and COBB, J., concur; WISE, J., concurs specially, with opinion; and SHAW, J., recuses himself.